Citation Nr: 0945747	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to 
January 1975, including service in Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has PTSD which has been attributed to a verified 
in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

Various VA treatment records from August 2000 to August 2001 
show that PTSD was ruled out.  However, VA treatment records 
from November 2000 to September 2002 note that the Veteran 
manifested symptoms of PTSD and had PTSD features.  
  
Per the Board's December 2006 remand instructions, the 
Veteran was afforded a VA examination in October 2009.  After 
reviewing the Veteran's claims file, and after interviewing 
and examining the Veteran, the VA examiner diagnosed chronic 
PTSD; dysthymia.  The VA examiner noted that the Veteran met 
the criteria A, B (reexperiencing), C (avoidance) and D 
(hypervigilance) and that the Veteran's PTSD is caused by or 
a result of the traumatic experience reported by the 
Veteran-seing the dead and dying, and seeing a significantly 
burned individual.

The Board notes that the Veteran has claimed various 
stressors.  One of the stressors was recounted in statements 
received in July 2004 and November 2004.  He said that while 
assigned to the 1st Battalion, 9th Marines, his friend-Lance 
Corporal (LCpl) L.-boarded a helicopter that was shot down 
in the Fall of 1971 or Spring of 1972.  He said that he 
assisted in treating the injured by holding up lights so that 
the corpsmen and doctors could perform surgery on those who 
were burned from head to toe.  

A May 1973 letter from the headquarters and service company 
of the 3rd Battalion, 6th Marines, 2nd Marine Division shows 
that the Veteran was assigned to the USS Tripoli from June 
1972 to July 1972.

The Veteran's military personnel files contain a record of 
service that provides that the Veteran was assigned to the 
1st Battalion, 9th Marines.  A combat history document shows 
that he participated in Ready Operations with battalion 
landing team (BLT) 1/9 in continuous waters of the Republic 
of Vietnam USS Tripoli from June 1972 to July 1972.  

An unclassified narrative history of the 1st Battalion, 9th 
Marines shows that in July 1972, LCpl L. was a combat 
photographer set to photograph the Vietnamese Marine 
Operation Lam Son 72, Phase II.  It was noted that he was 
aboard a helicopter when it was struck by a missile.  It was 
noted that LCpl L. and the survivors of the helicopter were 
eventually rescued by U.S. Army helicopters.  

In support of his claim, the Veteran submitted a copy of the 
Department of the Navy's Dictionary of American Naval 
Fighting Ships, which provides that during Operation Lam Son 
72, the USS Tripoli from June 1972 to July 1972 remained off 
shore, evacuating casualties and waiting in case reserves 
were required.  U.S. Dep't of Navy, DICTIONARY of American 
Naval Fighting Ships, available at   
http://www.history.navy.mil/danfs/t8/tripoli-ii.htm.
 
Although there is no evidence of the Veteran's personal 
participation in treating the individuals injured in the 
helicopter crash, the Board notes that overall, there is 
independent evidence that appears to corroborate the 
Veteran's account of the stressor.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  Here, the command 
chronology does not specifically state the Veteran was 
present during the treatment of the injured helicopter crew.  
However, when viewed in the light most favorable to the 
Veteran, the fact that the Veteran was assigned to a Marine 
battalion that references the helicopter crash in its history 
records, and the fact that the USS Tripoli evacuated 
casualties around the time the crash occurred suggests that 
the Veteran may have had some involvement with the incident.  
Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's exposure to the burnt bodies from 
the helicopter crash is plausible.  

Since the Board is presented with medical evidence confirming 
a diagnosis of PTSD based on in-service stressors, the Board 
finds that the statutory and regulatory criteria for 
entitlement to service connection have been met.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that RO letters in April 2004 and 
December 2006 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations. 



ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


